Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-15 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201810032722.3 filed January 13, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/26/2020 and 3/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The term F1 application protocol used in the independent claims 1, 6, and 10 is vague and unclear and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby 

The term "context management information" used in the claims is vague and unclear and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject-matter of said claims unclear. This term has defined meaning within the 3GPP specification for the F1AP. However the claims do not mention any particular system and apply to non 3GPP systems. Given this broad scope it is not clear what “a context management information” is.

Claims 6 and 10 are also rejected for the same reason as set forth above for claim 1.

Claims 2-5, 7-9 and 11-15 are also rejected since they are dependent on the respective independent claims 1, 6, and 10, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2,  6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No.: 2008/0285501, and further in view of Centonza (US provisional 62/615078, published as US Pub. No.: 2020/0382240).

As per claim 1, Zhang disclose A network node (see Fig.2, base station 12), comprising: 
at least one processor (see Fig.2, base station 12 with a CPU, see para. 0040); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the network node (see para. 0109, 0110, Fig,1-2, para. 0040-0042,  a general purpose computer system having one or more processing elements and a computer program stored on a storage medium that, when loaded and executed, controls the computer system) to: 
perform a function of a control-plane protocol layer, wherein the control-plane protocol layer comprises a first protocol layer of the network node corresponding to a first protocol layer of a relay  node, the first protocol layer is on an interface between the  network node and the relay  node, and the network node is a donor base station or a centralized unit of a donor base station (see para. see para. 0048 – 0054, as shown in FIG. 2, security at the MAC layer is performed on an end-to-end basis. Relay nodes 14 include physical layer 20 and R-MAC layer 22. Relay nodes directly communicating with mobile stations 16, e.g., relay node 14b, also includes a MAC 24 header process for transmission to mobile station 16. In such case, MAC layer 24 is used for re-fragmentation, and not necessarily for control, i.e. 
send, from the first protocol layer of the network node, a first message to the first protocol layer of the relay  node, wherein the first protocol layer of the network node and the  first protocol layer of the relay node are application protocol  layers, and the first message is a F1AP message that  comprises one or more of management information of a terminal device served by the relay  node or a radio resource control (RRC) message of the terminal device (see para. 0053-0054, in operation, base station 12 maintains a routing table including the downlink CID and corresponding route, i.e. which relay node 14 to send the packet to. Base station 12 creates an R-MAC PDU such as PDU 30 by packing multiple MAC PDUs 36 and pending relay header 32 and relay sub-header 34. R-MAC PDU 30 is then transmitted to relay node 14, e.g., relay node 14a, relay node 14 receives R-MAC PDU 30 from base station 12 or its parent relay node 14a. For example, relay node 14b is in communication with relay node 14a and would therefore receive header 32 from relay node 14a. Relay node 14b processes the R-MAC PDU and selects the MAC PDU 36 to be relayed by it based on the header 32 and relay sub-header 34. In the case where the MAC PDU 36 is to be further relayed to another node, relay node 14 creates a new R-MAC PDU 30 and transmits the same to the next relay node 14. For example, relay 14a can create a new R-MAC PDU 30 and transmit the same to relay node 14b. In the case where the relay node 14 is one hop away from mobile station 16, e.g., relay node 14b creates a new R-MAC PDU, optionally with fragmentation, such as R-MAC PDU 38, and transmits R-MAC PDU 38 to mobile station 16 using the transmission resources of relay node 14b).

Zhang however does not explicitly disclose wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and the first message is a F1AP message that  comprises one or more of context management information of a terminal device served by the relay  node;

	Centonza however disclose a network node (see Fig.2, gNB), wherein a first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and a first message is a F1AP message that  comprises one or more of context management information of a terminal device served by a relay node (see Fig.3-5,  para. 0123-0133, the CU-CP sends the F1AP UE Context Setup Request to the DU including the two UL TEIDs for DRB1. Additionally, the CU-CP may add also the PDCP duplication configuration information. [0129] 5. The DU allocates two downlink (DL) TEIDs for DRB1. [0130] 6. The DU replies with F1AP UE Context Setup Response to CU-CP, including the two allocated DL TEIDs for DRB1, see also Fig.12, Network node 1660, a rely and WD 1610,  para. 0145-0146, network nodes include, but are not limited to, access points (APs) (e.g., radio access points), base stations (BSs) (e.g., radio base stations, Node Bs, evolved Node Bs ( eNBs), and NR NodeBs (gNBs)). Base stations are categorized based on the amount of coverage they provide (or, stated differently, their transmit power level) and referred to as femto base stations, pico base stations, micro base stations, or macro base stations. A base station is a relay node or a relay donor node controlling a relay, see also USprov. Fig.3-5, page 14 and 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a network node, wherein a first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and a first message is a F1AP message that  comprises one or more of context management information of a terminal device served by a relay node, as taught by Centonza, in the system of Zhang, so as to provide a mechanism for enabling PDCP packet duplication for each DRB by the CU-UP, see Centonza, paragraphs 7-9.

As per claim 2, the combination of Zhang and Centonza disclose the  network node according to claim 1

Zhang further disclose wherein the  network node is the donor base station, and the control-plane protocol layer comprises, from top to bottom, the first protocol layer, a  radio link control (RLC) layer, a  media access control (MAC) layer, and a  physical (PHY) layer with another network node on an interface 

As per claim 6, corresponds to the relay node of claim 1, and is rejected the same way as claim 1. 

Zhang further disclose A relay node (see Fig.1-2, relay node 24), comprising: at least one processor (see Fig.2, relay nod24 with a CPU), and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct (see para. 0042, relay node 14 is used to facilitate wireless communication between mobile station and base station 12 in the uplink (mobile station 16 to base station 12) and/or the downlink (base station 12 to mobile station 16). A relay node 14 configured in accordance with the principles of the present invention includes a central processing unit, storage in the form of volatile and/or nonvolatile memory, transmitter, receiver, input/output devices and the like. Relay node 14 also includes software to implement the MAC data plane functions).

As per claim 7, claim 7 is rejected the same way as claim 2.
As per claim 10, claim 10 is rejected the same way as claim 1.

As per claim 11, claim 11 is rejected the same way as claim 2.


Claims 3-5, 8-9, 12-13 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No.: 2008/0285501, in view of Centonza (US provisional 62/615078, published as Dai (PCT/CN2016/087388 and published as WO2017000863A1 on January 5, 2017, and further published as US Pub. No.:2018/0124647).

As per claim 3, the combination of Zhang and Centonza disclose the  network node according to claim 2.

The combination of Zhang and Centonza however does not explicitly disclose wherein the control- plane protocol layer further comprises a  second protocol layer of the network node corresponding to a second protocol layer of  the another network node on the interface between the network node and the another network  node; and the second protocol layer of the network node is located between the first protocol layer and the RLC layer of  the network node.  

Dai however disclose wherein a control- plane protocol layer further comprises a  second protocol layer of the network node corresponding to a second protocol layer of  the another network node on the interface between the network node and the another network  node; and the second protocol layer of the network node is located between the first protocol layer and the RLC layer of  the network node (see Fig.2, para. 0188, FIG. 2 is a schematic structural diagram of a base station according to an embodiment of the present invention. In this embodiment of the present invention, an evolved NodeB includes a first wireless network node and a second wireless network node. The first wireless network node includes functions that correspond to a first RRC (radio resource control, RRC for short) sublayer and a first PDCP (packet data convergence protocol, PDCP for short) sublayer. The second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management. A function of the first PDCP sublayer is DRB (data radio bearer, DRB for short) processing. A function of the second PDCP sublayer is SRB processing).  



As per claim 4, the combination of Zhang, Centonza and Dai disclose the  network node according to claim 3.

Dai further disclose programming instructions  instruct the network node to:  add, at the second protocol layer of  the  network node, routing information for the first message; and send, from the second protocol layer of  the  network node , to the second protocol layer of  the another network  node, the first message and the routing information (see Fig.2, para. 0046, 0060-0066, network node, so that the second wireless network node performs a function of a Packet Data Convergence Protocol PDCP layer on the downlink packet, also para. 0188,  The second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management. A function of the first PDCP sublayer is DRB (data radio bearer, DRB for short) processing. A function of the second PDCP sublayer is SRB processing. Compared with a remote interface in an existing RRH (remote radio head, RRH for short) remote manner, a structure of the base station in this embodiment of the present invention reduces an amount of data transmitted by using an interface for transmission between an RC and a RAP, which helps to reduce an amount of data exchanged between the RC (radio access network controller, RC for short) and the RAP (radio access point, RAP for short)).

As per claim 5, the combination of Zhang, Centonza and Dai disclose the  network node according to claim 4.

Dai further disclose the programming instructions further instruct the network node to: determine, at the second protocol layer,  a radio bearer (RB), a logical channel, an RLC channel, or an RLC bearer on which the first message is sent (see Fig.2, para. 0188, A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management {determine, at the second protocol layer,  a radio bearer (RB)}, and a function of the second PDCP sublayer is SRB processing, a structure of the base station in this embodiment of the present invention reduces an amount of data transmitted by using an interface for transmission between an RC and a RAP, which helps to reduce an amount of data exchanged between the RC (radio access network controller, RC for short) and the RAP (radio access point, RAP for short)).

As per claim 8, claim 8 is rejected the same way as claim 3.

As per claim 9, claim 9 is rejected the same way as claim 4.


As per claim 12, claim 12 is rejected the same way as claim 3.


As per claim 13, the combination of Zhang, Centonza and Dai disclose the  system according to claim 12.

Dai further disclose the programming instructions further instruct the network node to: determine, at the second protocol layer, a radio bearer (RB), a logical channel, an RLC channel, or an RLC bearer on which the first message is sent (see Fig.2, para. 0188, A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration 

As per claim 14, claim 14 is rejected the same way as claim 3.
As per claim 15, claim 15 is rejected the same way as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulupinar (US Pub. No.:2010/0260098) – see Fig. 1 and Fig.8, para. 0082-0084, “Referring to FIG. 8, example protocol stacks 800 are illustrated that facilitate communicating in a wireless network to provide IP relay functionality for data (e.g., user) plane communications. A UE protocol stack 802 is shown comprising an L1 layer, MAC layer, an RLC layer, a PDCP layer, and an IP layer. A relay eNB (ReNB) access link protocol stack 804 is depicted having an L1 layer, MAC layer, RLC layer, and PDCP layer, along with an ReNB backhaul link protocol stack 806 having an L1 layer, MAC layer, RLC layer, PDCP layer, IP layer, UDP layer, and GTP-U layer. A donor eNB (DeNB) access link protocol stack 808 is also shown having an L1 layer, MAC layer, RLC layer, and a PDCP layer, along with a DeNB backhaul link protocol stack 810 having an L1 layer, L2 layer, a UDP/IP layer, and a GTP-U. In addition, an ReNB PGW/SGW access link protocol stack 812 is shown having an L1 layer, L2 layer, UDP/IP layer, GTP-U layer, and IP layer, as well as a ReNB PGW/SGW backhaul link protocol stack 814 including an L1 layer, L2 layer, and IP layer. Moreover, a UE PGW/SGW protocol stack 816 is depicted having an L1 layer, L2, layer, IP layer related to ReNB PGW/SGW, UDP layer, GTP-U layer, and an IP layer related to a UE”.
Liang (US Pub. No.:2011/0182244) – see Fig.2, para. 0027-0037, “when there is no H-GW in the Long Term Evolution (LTE) HeNB architecture, the S1-AP message is directly 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to   whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469